On Appellant’s Motion for Rehearing.
CHRISTIAN, Judge.
If we were in error in the original opinion in stating that each trial of this case in Sabine county had “resulted in a hung jury,” the matter is immaterial. Suffice it to say that there were two trials in Sabine county. Moreover, the case of the principal, Paul Conley, had also been tried in Sabine county.
We have carefully re-examined the record and are constrained to adhere to the conclusion that reversible error is not presented.
The motion for rehearing is overruled.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.